PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/301,833
Filing Date: October 4, 2016
Appellant(s): Surgical Theater LLC 



__________________
Robert F. Bodi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/11/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 10, 16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar (US 8311791 B1), in view of Hannula (US 20130176336 A1), and further in view of Harbaugh  et al (US 20050159759 A1) and Burroughs (US 20120143268 A1).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Steingart et al (US 20090018808 A1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Cohen et al (US 20100305928 A1) and King (US 20110164029 A1). 
Claims 6, 8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Bronstein et al (US 20110236868 A1).
Claims 9, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Cohen et al. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Green et al (US 20110301982 A1).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, and further in view of Shimada et al (US 20100299101 A1).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs and further in view of McGee et al (US 20060116576 A1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs and further in view of Reitinger et al (Reitinger, Bernhard, et al. "Liver surgery planning using virtual reality." IEEE Computer Graphics and Applications 26.6 (2006): 36-47, Applicant cited).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs, and further in view of Cohen et al. 
Claims 25 and 41  rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs and further in view of Shimada et al. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh and Burroughs as applied in claim 22, and further in view of Cohen et al and McGee et al. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh, Burroughs, Cohen and McGee as applied to claim 26 above,  and further in view of Reitinger as applied in claim 19.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Avisar as modified by Hannula, Harbaugh, Burroughs and Cohen as applied in claims 7 and 14, and further in view of Bronstein. 

 (2) Response to Argument
Initially the 35 USC 103 rejections with respect to dependent claim 7 have been withdrawn in view of Appellant's arguments in pages 27-28. Appellant's remaining arguments regarding the 35 USC 103 rejections with respect to claims 1, 3-12, 14-28, and 41-43 have been fully considered but they are not persuasive.
Appellant argues in pages 18-20 RE the limitations of “to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to accept a settable deviation amount value” in claim 1 against the Burroughs reference individually that “Burroughs is a reference directed to a method for orienting orthopedic implants. The cited paragraph discusses a procedure for implanting an “acetablular component” (see {[] 0006-0007), where a “degree of allowable error” is provided that is directed at the orientation of the component as implanted ({ 0074). Hence, Burroughs is concerned with the proper orientation of an implanted device (id.) and not a deviation from a navigation path during a medical procedure. Burroughs is merely disclosing detecting a static error of implant placement (i.e., improper orientation or location), in order to ensure that the implant is properly positioned, and does not involve any active navigation along a path (the implant is not being moved along any path, but placed into the desired position). No “path” is navigated in Burroughs.
In contrast, the claim is directed at a “modeling system” that is “configured to accept a settable deviation amount value” for a surgical procedure such that the system is: configured for use in an operating room during the medical procedure on the particular patient to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure... (claim 1, emphasis added). The specification for the invention states that “[d]uring the navigation, should the surgeon deviate from a specific Marker, Path, Trajectory etc. by a specific preset value (distance, angel, etc.) a warning will go off” (J 0128). This is to avoid the surgeon proceeding into an improper region, such as into healthy brain tissue (“alarming the surgeon in case that he dissects healthy brain tissue instead of a tumor,” see §] 0086) The specific preset value (distance, angel, etc.) can be modified by the user (see { 0086), allowing adaptability for particular procedures and activities that otherwise would not be accomplished with fixed values.
Accordingly, the claim language is specifically directed at detecting a deviation from the “navigation path” of a medical procedure based on a deviation amount, and thus involves monitoring a deviation error beyond a settable deviation amount as the surgeon navigates along a navigation path. This is clearly not a static error merely about the mere placement of an object, but an error that must be monitored along a path (dynamic). The monitoring of such a procedure is required over time during the navigation operation (such as a scalpel cut along a path, see specification 7 0124) to avoid impinging in tissue that is not to be interacted with or damaged, and hence is a dynamic process, rather than merely a static location detection as in Burroughs. The claimed feature requires monitoring tool location over lengths of time (and over distances) as the path is traversed during the medical procedure. Merely providing the one-time error calculation of Burroughs for a static positioning would not provide the claimed subject matter, since it would suggest only calculating the error for one point in time or space, not dynamically along a path as required. Hence the combined teachings fail to teach the cited claim feature.”. 
In response, the examiner contests that  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here combined teachings of Harbaugh and Burroughs is applied to Avisar modified by Hannula to achieve the claimed limitation as a whole. As cited in the previous office action Harbaugh teaches to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure in Fig 1, [0017]-[0019] wherein a suggested incision path and length may be calculated, either manually or automatically, the surgeon may manually specify the desired location, orientation, length and/or path of the incision and then tracking the position and/or orientation of the reference structure associated with the incision device, consequently tracking the position and/or orientation of the incision device itself. The system further provides feedback if the incision device deviates from the suggested incision path in the form of visual, audible or other appropriate feedback. Similar teaching is also found in [0054]-[0055], [0063]-[0064] etc. Where Harbaugh is silent RE: wherein said modeling system is configured to accept a settable deviation amount value, Burroughs is relied upon to teach in Fig 5a-b, abstract and [0074] wherein the user is able to set and modify a degree of allowable error for each desired/target factors for a surgical procedure using graphical interface. This can be equally combined with Harbaugh to provide additional flexibility to set a desired deviation amount value for the navigation path increasing user experience, wherein Harbaugh readily teaches incorporating “any desired tolerance for an acceptable deviation” in [0063] before generating the alarm signal/feedback, as readily recognized by one of ordinary skill in the art. 
Thus, as clearly set forth above Burroughs is only relied upon to provide a user interface to set any desired deviation amount that is incorporated in the interactive surgical path defining to effectively allow the continuous tracking the path dynamically and providing the feedback for any deviation of Harbaugh, also readily suggesting “any desired tolerance for an acceptable deviation” in [0063] before generating the alarm signal/feedback. On the other hand, Burroughs is not relied upon to teach monitoring the navigating path or calculating the deviation, which is readily suggested by Harbaugh.
Appellant also argues in Page 20 attacking Harbaugh individually that " But the Examiner never shows any alarm or warning based on user provided deviation values being utilized in Harbaugh. Rather, the reference merely teaches that the “System 10 may also provide feedback to the surgeon or other user if the incision device, during either marking or cutting, deviates from the suggested incision path” (0063, emphasis added) and that “a visible warning may be displayed if the incision device deviates from the suggested incision” (0064, emphasis added)..” that  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here combined teachings of Harbaugh and Burroughs is applied to Avisar modified by Hannula to achieve the claimed limitation as a whole. In addition when Burroughs is combined with  Harbaugh to accept a settable deviation amount value, as set forth above, it would activate an alarm for deviation from said navigation path during the implementation of the medical procedure based on the user defined deviation value, in order to effectively implement the dynamic tracking of the navigation path and providing the feedback for any deviation of Harbaugh, also readily suggesting “System 10 may be calibrated with any desired tolerance for an acceptable deviation” in [0063] before generating the alarm signal/feedback  (visible/audible warning), effectively utilizing the user settable value. Note Burroughs also teaches [0072] “indicator 123 could be provided with additional or alternative sensory feedback means (e.g., an auditory alarm)” when instrument 117 falls either inside or outside of the target range that utilizes the set the degree of allowable error [0074].
Appellant also argues in Pages 20-21 that " But detecting a “deviation” does not require that there be any deviation amount setting to do so. Rather, a “deviation” can be any amount outside of the suggested path, down to zero deviation. Perhaps Harbaugh anticipates the surgeon will stay exactly within the defined incision path within measurable parameters. The reference is silent on these matters. There is no need to define a “deviation amount” in the Harbaugh approach, because there is no teaching in Harbaugh of detecting a deviation by any setable deviation amount (i.e., a numerical value). Instead, the Harbaugh system teaches merely detecting when the surgeon deviates from the path, with no suggestion as to the amount of deviation, and no settable error value to determine a deviation is ever suggested or required. …Of course, in practice, Harbaugh then provides the shortcoming that minor and harmless deviations may generate an alarm where none is necessary, or that acceptable deviations often depend on the type of procedure being performed, with more deviation being acceptable for tumor excision from muscle or other organs versus the brain where tissue is more precious. Hence, the claimed subject matter represents an improvement—avoiding unnecessary alarms for minor deviations during path navigation, over Harbaugh. It does that by allowing a user to input a “deviation amount” (i.e., a numerical value) as a variable, by which the navigation path is measured for deviation, rather than just detecting some undefined deviation as in Harbaugh.” 
The examiner contests that this appears to be Appellant’s own conclusion, rather than evidence, as nowhere in Harbaugh teaches “no need to define a “deviation amount” or “generate an alarm where none is necessary ” etc. In contrast, also pointed above by the Examiner that Harbaugh, readily suggests “System 10 may be calibrated with any desired tolerance for an acceptable deviation” in [0063]  to allow a desired tolerance for an acceptable deviation before activating the alarm signal/feedback which can be equally applied utilizing the user settable tolerance value suggested by Burrough as readily recognized by one of ordinary skill in the art. 
Therefore as clearly set forth above, the combination of Harbaugh and Burroughs clearly meets the requirement of the claim language “to generate a navigation path for the medical procedure; and to track activity during implementation of the medical procedure for detecting a deviation from said navigation path by the set deviation amount value such that an alarm is activated by the modeling system in response to the detected deviation from said navigation path during the implementation of the medical procedure, wherein said modeling system is configured to accept a settable deviation amount value” teaching each and every limitation. Therefore Appellant’s arguments in Page 21 that “But as pointed out above, the Examiner admits that Harbaugh isn’t sufficient to support a rejection, citing Burroughs to overcome the Harbaugh shortcomings. But as pointed out above, Burroughs also fails to teach any deviation amount that can be input by a user and used for detecting a deviation along a navigation path. Instead, Burroughs isn’t concerned with any error along a path, but with static placement error. Hence, the combination of references (not the references individually), fails to teach the cited claim feature. …In summary, the claim requires inputting a deviation amount used for monitoring a navigation path for an error of the deviation amount during a navigation operation (dynamic), whereas the references teach merely detecting any deviation from the path (not based on any amount), as per Harbaugh, or they teach merely detecting a placement error (static) as per Burroughs. But there is no suggestion in any of the references, even when teachings are combined, of using an settable deviation amount to monitor a navigation operation along a path for deviation from the path based on the input deviation amount. There isn’t any teaching or suggestion that one of skill in the art, seeing the Burroughs detection of any deviation from a path, or the Harbaugh detecting of a static implant placement error, would be inclined to teach inputting an error amount to detect a path deviation of that specific amount in a navigation operation.” is clearly not persuasive.
Therefore the Examiner maintains that combined teachings Harbaugh and Burroughs satisfies the requirement of the claim language of the limitation as a whole, and  Avisar as modified by Hannula, Harbaugh and Burroughs satisfies the requirement of the claim language of claim 1 teaching each and every limitations of the claim and stand rejected.
For the same reason as set forth above, independent claims 16, 26 and 28 reciting limitations similar in scope stand rejected.
Appellant further argues in Page 23 RE limitation of dependent claim 10 “wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to reposition or rotate objects in the displayed image by selecting the objects and manipulating the objects to a desired position for display in the image” that "there is nothing in the cited sections that discuss providing any tool to select or manipulate specific objects. Note that capabilities as disclosed in Avisar could be accomplished without selecting or manipulating objects using a tool interface, but rather by merely controlling playback functions. Hence, the cited reference fails to teach the cited feature and hence the claim is patentable over the combination for this reason as well.” The examiner contests that this appears to be Appellant’s own conclusion, rather than evidence. In contrast Avisar teaches rotating “the organ” in col 8 lines 1-14, reposition as “Cut & Shift… of cutting, pushing and the manipulation of the organ structure (i.e. tissues)” in col 16 lines 55-56, each indicates a corresponding tool to perform the operation also taught in  col 17 lines 41-45 “Once this patient-based model is set in motion in the virtual world, a set of virtual surgical tools are introduced allowing the surgeon to manipulate (push, cut and etc) those models similar to a real surgery tissue manipulation.”
Appellant further argues in Page 24 RE limitation of dependent claim 10 “wherein said adjusting includes making at least a portion of the image of tissues transparent.” that " But in fact, the reference merely teaches “modifying the transparency of at least a portion of the functional map” (§| 0013, emphasis added) where the “functional map” comprises “an anatomical model 20 of the brain 12 and Navigated Brain Stimulation (NBS) functional data for the patient 18” where “[t]he patient's NBS functional data would typically have been obtained and compiled prior to surgery” (§ 0026, emphasis added). Hence, Hannula teaches that the “functional map” to be made transparent is based on previously obtained images and does not teach the use of images obtained /ive during the medical procedure as required by claim 20.” The examiner contests that this appears to be Appellant’s own conclusion, rather than evidence. In contrast Hannula clearly teaches modifying the transparency of at least a portion of the functional map/the anatomical model portion independently [0047] to vary display options of the model or the live image as required or desired by the surgeon wherein the functional map/anatomical model care continuously updated and superimposed/aligned with the live image  [0044] “this tracking method continuously updates the digitally overlaid NBS functional data to ensure that the identified anatomical landmarks of the functional map remain superimposed/aligned over the corresponding anatomical landmarks of the live image. Thus, as long as the microscope is equipped with a location tracking system or surface scanning sensor, as the microscope moves during the operation the "glued" MRI functional map can move correspondingly.”. In addition Hannula readily teaches adding or modifying features of said biological tissues utilizing images obtained from both the dynamic image model and live images to provide a combined image for display on said display in [0037]-[0038], [0042], as set forth in rejection of claim 1, wherein the anatomical model is modified manually to align with the live view and locking the two view to reflect changes of each other with continuous tracking, eg., [0042] “if the functional map is adjusted in any way (i.e. zoomed, tilted, rotated etc), then the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head and/or the microscope).”. 
Appellant also argues in Page 24 RE limitation of dependent claim 21 “said adjusting includes rotating an image on the display” that " Avisar does not teach that any rotating involves images combining model images with live images, nor that such rotating is accomplished during a medical procedure.” The examiner contests that Avisar, col. 8, lines 13-14 “the surgeon can "freeze" the simulation and rotate the organ to observe the area of his interest from different orientations and perspectives.” meets the requirement of the claim silence any specifics of the “an image”. In addition Hannula teaches rotating the combined image [0042] “if the functional map is adjusted in any way (i.e. zoomed, tilted, rotated etc), then the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head and/or the microscope).”, that is readily available in the system Avisar modified by Hannula.

Appellant further argues in Page 25 RE limitations of “provide the ability to draw any geometric shape on the dynamic image of tissues.” in dependent claim 3 that  " but although the reference teaches various editing capabilities in those paragraphs, it nowhere suggests the ability to draw “any geometric shape” as required of the claim.” The examiner contests that this appears to be Appellant’s own conclusion, rather than evidence. In contrast  Steingart Fig 2 illustrates a GUI with various editing tool including drawing tools. In addition Steingart [0029] “The layer of virtual wax may be applied within a region bounded by a closed-curve loop drawn on the surface of the virtual refractory model by the user via the user interface.” [0121] “…(2) Draw Curve: sketch out the clasps, mesh areas, major connectors, and other major features;” etc are examples of allowing the user to draw any geometric shapes over 3D models that are included to provide the ability to draw any geometric shape on the dynamic image of tissues to provide additional drawing functionality.
Similarly  Appellant’s argument in Page 25 RE limitations of dependent claim 4 that “it nowhere suggests the ability to “complete an incomplete anatomical structure” as required of the claim. ” is also not persuasive as Steingart teaches different tools to correct, connect or fill regions of a virtual model to be dynamically modified interactively by the user providing various options to complete an incomplete anatomical structure  in Fig 2, [0017], [0019] “adds virtual block-out wax to the model to fill in an undercut portion and/or a defective portion of the model, and updates the model to incorporate the added virtual block-out wax upon a user command” that are applied in Avisar as modified by Hannula, Harbaugh and Burroughs to provide the ability to complete an incomplete anatomical structure of the dynamic image of tissues interactively by the user, as readily recognized by one of ordinary skill in the art.

Appellant also argues in Page 26 RE limitation of dependent claim 5 “wherein the user interface to adjust the dynamic image of tissues provides the ability to modify the texture, lighting, shadow and/or shading of a portion of the dynamic image of tissues” that " The Examiner cites Cohen as having an editor tool that can modify texture parameters. However, the reference makes clear that the texture editing option is grayed out and hence “not available for selection by the user” (4 0076) Rather, the user is merely allowed to select texture information about the model (id.). Hence, the reference clearly teaches that no shading modification by the user is permitted.” The examiner contests that this appears to be Appellant’s own conclusion, rather than evidence, as Cohen also teaches activating the Menu options for user interaction in [0080]  “the editor 213 activates menus 730-732, which allows a user to affect the graphical representation of the patient.” . In addition Cohen [0064] “a user may modify, for example, a hardness of the liver, a size and shape of the liver, and a color of the liver.” is an example of modify the texture of a portion of the dynamic image of tissues. Cohen also teaches changing the lighting effects in Fig 14 and [0090]. Cohen is silent RE shadow and/or shading. However King teaches user define shadows and lighting effects in [0066], as typical visualizing parameter creating desired visualization effects. Therefore, it would have been obvious to one of ordinary skill in the art such options can be equally provided to allow the user to fine tune the scene as he teaches changing the shading of the patient's torso [0080] utilizing known graphics tools, and Avisar readily teaches adding shadow effect in Col 5 line 44. 
Appellant also argues in Page 26 RE limitation of dependent claim 5 “wherein the user interface to adjust the dynamic image of tissues provides the ability to modify the texture, lighting, shadow and/or shading of a portion of the dynamic image of tissues” that " King is not a relevant reference, having nothing at all to do with surgical simulations or models (see discussion of reference relevance hereinbelow). Rather, King is merely a reference directed at generally editing 3D objects, with no suggestion of any application to biological tissue models or use in planning or conducting medical procedures.” The examiner contests that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, King is directed towards providing a GUI for defining and manipulating 2D/3D objects with interactive editing tools including color options, texture options, lighting, shading and shadows (see [0003], Figs 14-15, [0062], [0064]-[0065], [0066]), that are clearly related to the claim language.
Appellant further argues in Page 26 RE the above limitation of dependent claim  5 that " Regardless, paragraph 0066, cited by the Examiner, merely teaches the ability of a user to select a position of a light source, in which case the software itself “may continuously update the shadow and lighting effects....-. There is no teaching of providing the user with any ability to modify a portion of the image itself, as the lighting effects are automatically calculated based on light position (meaning that the user is at the mercy of the software in the lighting effects)..” The examiner contests that this appears to be Appellant’s own conclusion, rather than evidence. Here user selecting the position a of a light source provides the ability to change the shadow created by the position and is sufficient to meet the claim requirement, as the claim does not recite specifics of how the shadow is modified. In addition King provides various options to change the shading of 2D/3D objects and/or selected portions of the scene  in Figs 14-15, [0062], [0064]-[0065]  etc defining weights, controlling hue, saturation, and brightness of colors.  
Appellant argues in page 28 against the references individually RE claims 14-15 that “but nowhere does Avisar teach placement of the simulation system in an operating room or interaction with external equipment in that operating room. Rather, the reference is directed at simulations used for planning and practice outside of operating rooms (“[t]he surgeon user interface is composed of a set of modeled tools that are replicas of the tools the surgeon is using in the operation room. This gives the surgeon the immersive feeling as if he is in the ‘real’ operating room” see col. 22, lines 14-18). Cohen, in paragraph 0063, also fails to teach placement in an operating room (but rather placement in a medical school).”. In response, the examiner contests that  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here Avisar as modified by Hannula, Harbaugh and Burroughs teaches the live/ real operating room as forth in rejection of claim 1, wherein the Collaborative tools are of Avisar Fig 2, col 8 lines 62-col 9 lines 7 are readily available to effectively implement the Collaborative Theater concept.
For the same reason Appellant’s similar arguments in page 31 against Cohen with respect to claims 23 reciting limitations in similar scope of claim 14 are also not persuasive.
Appellant further argues in Page 29 RE dependent claim  42 that " Shimada is a reference directed at monitoring and tracking a surgical procedure (Abstract). The reference is not a relevant reference, having nothing at all to do with surgical simulations or 3D models (see discussion of reference relevance hereinbelow). Rather, Shimada is merely a reference directed supporting an arthroscopy procedure, with no suggestion of any application to biological tissue models or use in planning or conducting medical procedures based on such models. Hence, the reference is not appropriate to sustain a rejection for obviousness”. The examiner contests that this appears to be Appellant’s own conclusion, rather than evidence. Here Shimada [0081]-[0082]  is relied upon to address the claimed feature of “wherein said modeling system is configured to provide a warning to the surgeon about a proximity of one or more surgical tools to a specific anatomical structure of the patient” to reduce the risk of injury to these structures during portal placement and other surgical maneuvers. This is clearly related to the field of live surgery utilizing tracking tools. This is also reasonably pertinent to the particular problem with which the applicant was concerned, eg., reduce the risk of injury to anatomical structures  and it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
For the same reason Appellant’s similar arguments in page 31 against Shimada with respect to claims 25 and 41 reciting limitations in similar scope are also not persuasive.
Appellant argues in Page 30 RE the limitations of dependent claim  43 of “the user placing a marker marking a specific anatomical structure of the particular patient, and wherein the alarm is activated by the modeling system when the surgeon deviates from said navigation path during the implementation of the medical procedure by a proximity of the user tool to the specific anatomical structure represented by the marker during the surgery” that "The Examiner cites McGee as teaching to “provide real-time feedback that helps ensure that the user does not inadvertently deliver therapy to site that should be avoided” (on pg 27 of the OA). But even if true, merely teaching to not provide a therapy is different than deviating from a navigation path. In any case, although McGee does teach “providing an indication of the proximity between the probe and such markings” ({[] 0025, 0047), it teaches that this is for the purpose of calculating a distance ({] 0047), rather than providing a warning. Furthermore, there is no discussion of deviating from navigation path found in the reference.”. The examiner contests that this appears to be Appellant’s own conclusion, rather than evidence. Here Mcgee [0048]-[0050] teaches many different uses/advantages of the proximity indication including the purpose of providing the proximity warning to designated/marked area is to guide the surgeon stay on the defined path and away from the regions, where the proximity results from deviation from the desired path. For example See Mcgee [0049] “when the mark is a line marking 160 that designates target tissue. For example, as the user attempts to move the catheter tip 120 along a path defined by the line marking 160, the graphical processor 134 may display the line marking 160 or another graphical element with a green color to indicate that the catheter tip is "on-the-path," and may display the line marking 160 or other graphical element with a red or black color to indicate that the catheter tip is "off-the-path." Thus, the user will be provided with real-time feedback that facilitates guidance of the catheter tip 120 along the desired path designated by the line marking 160. This is particularly critical during a therapy procedure, which helps ensure that the linear ablation lesion is being created along the targeted tissue.”   Also see Mcgee [0003] “it is crucial that the physician define the desired path in three-dimensional space and be able to accurately and controllably move the catheter tip along that path…. it is important to prevent inadvertent damage to certain non-targeted regions”.
For the same reasons set forth above, Appellant’s similar arguments in page 32 against Mcgee with respect to claim 26 reciting limitations in similar scope are also not persuasive.
Appellant argues in Page 33 RE the limitations of independent claim  28 of “interface of an external surgical system or tool present in the operating room for receiving data from the external surgical system or tool for use in generating said combined dynamic image of said biological tissues for display consistent with an operation of the external surgical system or tool” that “Cohen was shown not to teach the feature for which it was cited by the Examiner.”  The examiner contests that Cohen was not cited for these feature in the claim. In contrast Avisar (Fig 2, col 8 lines 62-col 9 lines 7, Collaborative Theater concept…”) was cited to meet the requirement of the claims, and addressed before in response of the similar limitation of claim 14.
In response to Appellant's argument in page 33-35 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here as set forth in rejection of claim 1 above, the motivation for combining Harbaugh and Burroughs is from the reference itself (Burroughs [0073]-[0074] “ a target, or ideal, range of orientation for surgical instrument 117 relative to one or more defined anatomical reference planes can be input into processor 121 to provide surgical guidance during a procedure. In this manner, processor 121 can provide a feedback signal on indicator 123 when instrument 117 falls either inside or outside of the target range…. system 111 is designed so that the user is able to input into processor 121 the hip to be replaced (i.e., left or right), the desired, or target, angle of anteversion, the desired, or target, angle of abduction as well as the degree of allowable error, each of said modifiable factors being represented in corresponding user intuitive windows 213-1 thru 213-4, respectively, on graphical interface 211.”) and common knowledge wherein providing “wherein said modeling system is configured to accept a settable deviation amount value modeling system is configured to accept a settable deviation amount value” functionality clearly allows additional flexibility than a system set/default value to provide indication of a deviation from a defined path increasing system effectiveness and user experience.
In response to Appellant's argument in pages 33-35 that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to Appellant's argument in pages 35-36 that Burroughs is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Burroughs is directed at A surgical guidance system for properly orienting a surgical instrument performing a medical procedure on a particular patient (See abstract), clearly in the field of applicant’s endeavor. In addition Burroughs [0074] cited to provide an interface for a setable deviation, clearly pertinent to the particular problem with which the applicant was concerned. 
Appellant’s arguments in pages 36-37 against Shimada and King being nonanalogous art  are also not persuasive and they are previously addressed with respect to claims 25, 41 and 5.
Appellant’s remaining arguments in page 37 against the nonstatutory double patenting rejection “based on the same arguments made regarding those rejections” are also not persuasive, as set forth in the corresponding rejections properly meeting the claim language requirements.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sultana M Zalalee/           Primary Examiner, Art Unit 2619                                                                                                                                                                                             
Conferees:

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                             

/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.